 a124DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees while those sought by the Petitioner are employed exclu-sively by hotels.This distinction would possibly have some basis ifLos Angeles Statler Hiltonconstituted a return to thepre-Seagramrule that a multiemployer bargaining history as to certain categoriesof employees was controlling as to a residual unit of employees withrespect to whom there was no bargaining history.However, as I havealready indicated, theLos Angeles Statler Hiltondecision was predi-cated solely on the theory that since the existing units were multi-employer in scope, the units sought by the petitioner were not residualunits of the type granted by the Board.Under this rationale, whetherthe employees sought are, like those currently represented on a multi-employer basis, hotel-restaurant employees or whether they are hotelemployees, is irrelevant.The only significant facts are that the peti-tioner seeks allegedly residual units on a single employer basis andthat the existing units are multiemployer in scope.The majorityconcedes that these facts are present in the instant case as well as inLos Angeles Statler Hilton.I can therefore see no basis for distin-guishing the instant case fromLos Angeles Statler Hilton.The majority does not find it necessary to reach the merits of thePetitioner's other alleged distinction between this case andLos An-geles Statler Hilton,namely, that, inLos Angeles Statler Hilton,therewas a multiemployer bargaining history as to a large majority of theemployees of each employer while in the instant case there has beenmultiemployer bargaining history only as to a minority of employees.The Employers, on the other hand, contend that there is no basis to thisdistinction and that, in any event, here there has been a multiemployerbargaining history as to the majority of employees. I see no necessityto decide the factual issue since I believe that there is no basis to thisdistinction.In my view, where, under applicable Board principles, agroup of employees would otherwise constitute a residual unit, suchgroup is residual even if it comprises a majority of the employees ofthe employer involved asAs the units sought are not coextensive with the existing multi-employer unit, they are not appropriate residual units. I would there-fore dismiss the petitions herein.25 SeeJ.R. Ssmplot Co., FoodProcessing Division,HeyburnOperations,130NLRB1283, footnote 0.MinnesotaManufacturing Company, Inc.andInternationalLadies' Garment Workers'Union,AFL-CIO.Case No. 18-CA-1252.November 13, 1961DECISION AND ORDEROn August 9, 1961, Trial Examiner Thomas L. Wilson issued hisIntermediate Report herein, finding that the Respondent had engaged134 NLRB No. 18. MINNESOTA MANUFACTURING COMPANY, INC.125in and is engaging in unfair labor practices in violation of Section8(a) (1), (3), and (4) of the Act and recommending that it cease anddesist therefrom and take affirmative action, as set forth in the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case 'to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error. - The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and brief, andthe entire record in this case, and adopts the findings,' conclusions,and recommendations of the Trial Examiner.ORDERThe Board adopts the Recommendations of the Trial Examinerexcept that: The cease and desist portion of the Order is amended bychanging the present provision 1(b) to 1(c) and adding, with a likeaddition to the notice, the following new provision 1(b)(b)Discharging, failing to rehire, or otherwise discriminatingagainst employees for filing charges or giving testimony under theAct.Provision 2(d) is amended to read: "Notify the Regional Directorfor the Eighteenth Region, in writing, within 10 days from the dateof this Order, what steps the Respondent has taken to complyherewith." 21In analyzingIsalLangevin's production and earningsthe TrialExaminer refers to"her employment during theyear 1961"and to the"1961 dailyworksheets,"although shewas dischargedon May 26,1960.It is clear fromthe record that it was her employmentduring 19(30 which wasbeing described,and the 1960 daily worksheets which were usedto establishthe statisticsthere cited.We herebycorrect these inadvertenterrors whichdo not affect our conclusion.2 In the noticeattachedto the Intermediate Report asthe Appendix, the words "Deci-sion and Order" are herebysubstituted for the words"The Recommendations of a TrialExaminer."In the eventthat thisOrderis enforcedby a decree of a United StatesCourt of Appeals, there shallbe substitutedfor the words "Pursuantto a Decision andOrder"the words"Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcingan Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed onApril 3,1961,by International Ladies' GarmentWorkers' Union,AFL-CIO,hereinafter called the Union, the General Counsel ofthe National Labor Relations Board,hereinafter called the General Counsel' andthe Board,respectively,by the Regional Director for the Eighteenth Region,Minne-apolis,Minnesota,issued its complaint dated May 15, 1961,againstMinnesotaManufacturing Company,Inc., hereinafter called the Respondent.The complaintalleged that Respondent had engaged in and was engaging in unfair labor practices1This term specifically includes the attorney appearing for the General Counsel at thehearing 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffecting commerce within the meaning of Section 8(a)(1), (3), and(4) and Sec-tion 2(6) and(7) of the Labor Management Relations Act, 1947, as amended,herein called the Act.Copies of the charge,complaint,and notice of hearingthereon,were duly served upon Respondent and the Union.Respondent duly filed an answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to notice, a hearing thereon was held at Duluth, Minnesota, on June 14and 15, 1961, before the duly designated Trial Examiner.All parties appeared atthe hearing, were represented by counsel, and were afforded full opportunity to beheard,to produce,examine,and cross-examine witnesses,to introduce evidencematerial and pertinent to the issues, and were advised of their right to argue orallyupon the record and to file briefs and proposed findings and conclusions or both.Oral argument was waived at the close of the hearing. Briefs were received fromthe General Counsel and Respondent on July 17, 1961.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTMinnesota Manufacturing Company, Inc., is and has been at all times materialherein a Minnesota corporation with its principal place of business in Duluth, Minne-sota,where it is engaged in the business of manufacturing and selling women's,men's, and children's clothing.Respondent annually sells merchandise valued inexcess of $2,000;000 to Minnesota Woolen Company, also located in Duluth,Minnesota, which annually sells and ships merchandise to points outside the Stateof Minnesota valued in excess of $2,000,000.The Trial Examiner finds that Respondent is, and has been at all times materialherein, engaged in commerce within the meaning of the Act.II.THE UNION INVOLVEDInternationalLadies'Garment Workers' Union, AFL-CIO, and Retail ClerksInternationalAssociation,LocalNo. 1116, AFL-CIO, herein jointly called theUnion, are labor organizations admitting to membership employees of Respondent .2III.THE UNFAIR LABOR PRACTICESA. The factsAs noted, Respondent is a manufacturer of clothing.During the period materialhere Harry Dack was Respondent's production manager and in charge of personnel.During thesameof the sewing operations on the floor and was assisted therein by Gladys Strom whobecame a supervisor on Easter Monday in March 1959? Respondent's answer inthe instant case specifically denied that Pasellwas asupervisor.At a previoushearing involving Respondent held from May 23 through 27, 1960, Respondentstipulated that Pasell was a supervisor within the meaning of the Act but maintainedhere that subsequent to the time of the first hearing Pasell's duties had been changedand that she no longer was a supervisor.The facts fail to sustain Respondent's contention.The facts in the instant hearingshow that Pasell continued as floorlady in charge of the sewing floor,assigningwork to the sewers, and instructing and supervising the sewing employees as shehad done prior to the previous hearing.Respondent appeared to contend here thatat some unspecified time subsequent to the previous hearing Pasell had been strippedof her authority to hire and that that authority resided thereafter solely in Dack.The facts, however, prove this change, if any, was purely theoretical and not realbecause the evidence of Dack and Pasell proved conclusively that at least until thetime of the instant hearing Dack always consulted Pasell before hiring a new em-ployee and had never once failed to accept Pasell's recommendation as to the hiringor not hiring of the individual.While theoretically Pasell's authority to hire mayhave been withdrawn, Pasell's recommendations in that regard were still 100 percent2This allegation of the complaint was not denied by Respondent's answer and is there-fore deemed admitted.3 Strom also testified that her promotion came in the year "1960" but she acknowledgedthat she was confused as to the yearsOther facts in the record prove the correct yearto have been 1959.1 MINNESOTAMANUFACTURING COMPANY, INC.127effective.Accordingly,the Trial Examiner must find that there has been no sig-nificant change in the supervisory status of Tina Pasell and that she is now andhas been at all times material herein a supervisor within the meaning ofthe Act.Isal Langevin was originally employed by Respondent as a power sewing machineoperator on February 24, 1959, and worked continuously thereafter as such underthe supervision and direction of Tina Paselland GladysStrom until she was ter-minated on May 26, 1960, the day after she had testified to certain conversationsshe said she had had with Pasell and which Pasell subsequently denied as a witnessat the previous hearing in 1960.During the period of her employment Langevin operated the pinking machine,the pinking and seaming machine, the single needle sewing machine,and other sew-ing machines.During this period all the witnesses agreed that Langevin did all thepinking done in this department except when she was absent or when the amountof work required that both pinking machines be in operation.4When not requiredon pinking operations, Langevin also operated the single needle machine, seamedskirts,did pleating, sewed facings, and seamed seamless skirts.Langevin estimated at the hearing that during her employment during the year1961, one-third of her time was spend on the pinking machine, one-third on thepinking and seaming machine, and one-third on other sewing machines.On the other hand from the 1961 daily worksheets Respondent figured that 77 per-cent of the dozens of work for which Langevin was paid were dozens she had"pinked" and that 62 percent of the wages paid to Langevin was for dozens pinked.Although Respondent attempts in its brief to make much of this alleged differencebetween Langevin's estimates and Respondent's figures, the fact of the matter is thatthe Respondent's figures corroborate Langevin's estimate for the reason that, whileRespondent's figures combined the operations on the pinking and on the pinking andseaming machines as "pinking," Langevin on the other hand estimated work on eachmachine as a separate operation.But Respondent's own figures effectively disprovedRespondent's contention that during the year 1961, Langevin worked solely on thepinking process, i.e., work performed on either of the two pinking machines, be-cause Respondent's own figures proved that 38 percent of Langevin's earnings werederived from work performed on sewing operations distinct and separate from the"pinking process."These earnings figures also rather eloquently disproved Paselh'sestimate of Langevin as a "four[th]-rate operator."On February 4, 1960, Langevin signed a'card authorizing the llJnion to representher for the purposes of collective bargaining with Respondent.She also attendedapproximately four union meetings in February and/or March 1960.There is noshowing that Respondent had knowledge of either of these events.But on May 23, 1960, a Board hearing on unfair labor practices in Cases Nos.18-CA-111-1-2, 18-CA-118, and 18-CA-1136 (132 NLRB 1398),which involvedRespondent and a closely related company, Minnesota Woolen Company, beganbefore Trial Examiner Owsley Vose.Respondents there were represented by thesame counsel as represents Respondent here.On the opening day of that hearingGeneral Counsel introduced in evidence the following signed petition:We the undersigned, working for Minnesota Woolen Co.,5 National SalesDivision, 131W. 1st St., Duluth, Minnesota, wish to have the Retail ClerksLocal 1116 represent us for the purpose of Collective Bargaining.NameAddressTelephone NoDorothy Price--------------------Lucille Swanson___________________Kieb Ruotsatainin______------------Jowon Lee Brand_____IsalLangevin_____________________Julia Zulla________________________.,..Eva Trader_______________________Bertha Sandison______________,_____"Norma Tanskanen_________________RaynetteNystrom_________________(1) the pinking and seaming ma-chine whichwas capable of pinking only or of pinking and sewing seams simultaneously,and (2) the pinking machine which Respondent acquired in October 1959, which couldonly pink.Langevin operated both machines.6 It is admitted that those two companies are so interrelated that the employees,as wellas the inhabitants of Duluth, use the two names interchangeably 128DECISIONS OF NATIONAL LABOR, RELATIONS BOARDOn May 25, 1960, Isal Langevin was called as a witness at that hearing by GeneralCounsel and testified, with Floorlady Pasell sitting in the audience and several ofRespondent's officials sitting at counsel table, to certain conversations which, accord-ing to Langevin's testimony, Pasell had with her in which Pasell questioned her aboutthe Union and stated that, if the Union came in, the Company would close the plant.Subsequently Pasell appeared as a witness for Respondent at that hearing and deniedmaking these purported statements-even as she voluntarily denied during the presenthearing.6Langevin completed her testimony on May 25, 1960. She returned to work onMay 26 and .that afternoon was told by Respondent that she was being laid off forlack of work.On May 24 and 25, 1960, Respondent had laid off three employees each day.On May 26, Langevin was the only employee so laid off. But thereafter, to andincluding August 1, 1960, Respondent continued to lay off employees in groups of1 to 12 employees almost daily until some 60 employeesin totohad been laid off.Later in the year 1960 some of these 60 laid-off employees were recalled to work,some were not. Langevin was not recalled?Beginning sometime in January 1961 Respondent began to feel the need for addi-tional experienced power sewing machine operators.Admittedly finding suchexperienced help in the Duluth area is, in Dack's words, "very difficult," Respondentthereupon, as was customary, requested the Minnesota Employment Office to refersuch help to it. In compliance with this request it was stipulated that betweenJanuary 9 and March 13, 1961, Minnesota Employment Office referred some 12women to Respondent of whom only 5 had had any previous power sewing machineexperience, although the remainder had at least successfully passed the MinnesotaEmployment Office aptitude test.These applicants were notified by Minnesota Employment Office of the job oppor-tunities existing at Respondent's plant and sent with their aptitude test grade to theRespondent for interviews.Dack interviewed all these job applicants and, exceptin one instance, called in Pasell who also interviewed the applicant.Thereafter, ifPasell agreed with Dack, the applicant was hired, told when to report, and at thattime turned over to Pasell and Strom for assignment, instruction, and supervision.During the above-cited period 11 of these women were hired by Respondent uponPasell's approval after having interviewed them .8On March 1, 1961, Minnesota Employment Office referred Isal Langevin toRespondent as per the above request of Respondent for experienced operators.Langevin reported at Respondent's plant for her interview on March 1.After fillingout Respondent's application form Langevin was interviewed by Dack who, althoughhe did not know Langevin personally, recognized Langevin's name as that of aformer employee of Respondent.9Although it was Dack's custom to have Paselle General Counsel requested that the Trial Examiner take official notice of the testimonyof the 1960 hearing which is presently before the Board on exceptions to the IntermediateReport of Trial Examiner Dose.Respondent objected theretoIn order to make a clear-cut record the Trial Examiner ruled at that time that he would take such notice butindicated that, after studying the briefs on the question, this ruling might be changedherein.General Counsel has cited one case,Sears Roebuck Company,110 NLRB 1162,where Trial Examiner London did in fact take official notice of this Trial Examiner'sIntermediate Report in a priorSears Roebuckcase while that case was still before theBoard on exceptions to the Intermediate Report in the prior case.The Board affirmedthis action of Trial Examiner London.Although theSears Roebuckcase appears to be authority for the Trial Examiner'sruling at the bearing, largely because in this present instance it is admitted that theTrial Examiner would have to make credibility findings on disputed testimony from thetranscript of the prior hearing without having seen the witnesses, the Trial Examiner hasdecided to reverse his ruling made "reluctantly" at the hearing and has not taken noticeof the prior hearing herein at all.All findings made herein regarding the 1960 hearingresult from testimony produced at the instant hearingGeneral Counsel here specifically disclaimed and the complaint does not allege thatthe layoff of Langevin on May 26, 1960, was in violation of the Act8 Subsequently at least one of these new employees was notified of her layoff by Paselland Strom.Intote six of those hired have subsequently either quit or have been laid off6Rather Incredibly Dack testified at the hearing that he did not know what Langevinhad testified to at the 1960 hearingHowever, as Pasell had been a spectator in thecourtroom when Langevin testified, there can be no question but that Pasell knew thatfact.Nor, from Pasell's attitude at the instant hearing, can there be any doubt but thatshe resented the testimony of Langevin at that prior hearing MINNESOTA MANUFACTURING COMPANY, INC.129,also interview applicants for employment, Dack did not do so in the case of theinterview of Langevin.InsteadDack himself, without having any confirmationfrom Pasell, informed Langevin that what he had had in mind in asking MinnesotaEmployment Office to refer applicants to Respondent was "heavy work," 10 that hehad nothing for Langevin, and that, if he did have anything for her, he would callher.Langevin thereupon left the office, where, incidently, Pasell had noticed andidentified her while she was being interviewed by Dack.As Langevin left the plant, Dack went on to the sewing floor from which he andPasell watched Langevin get into an automobile as she departed.Thereupon Dack,Pasell, and Strom conferred about Langevin immediately after which Dack wroteupon the Langevin application form the following comment: "Not to hire becauseshe has operated a pinking machine only and cannot operate a sewing machine. Shefailed at this."On this same day, March 1, Dack and Pasell interviewed applicant Irene St. Mariewhom they hired with orders to report for work the following day although St. Marieadmittedly was inexperienced.Dack and Pasell hired other single applicants on March 6, 7, and 13, 1961.Respondent has never called Langevin.B. ConclusionsInMarch 1961, Respondent admittedly needed more experienced power sewingmachine operators. In fact its need was such that at that time, Dack and Pasellacting in conjunction interviewed and immediately hired new operators on March2, 6, 7, and 13, even though two of the four operators so hired had had no previousexperience.The evidence here proved that on March 1, 1961, Dack and Pasell, as was theircustom, interviewed and hired immediately, with orders to report for work on March2, one Irene St. Marie who admittedly had no experience such as Respondent wasseeking.And yet on that very same day, March 1, Dack, contrary.to his custom,interviewed the experienced Isal Langevin -alone and, without consulting Pasell,brushed Langevin off with the strange remark that he had been thinking of "heavywork" and, therefore, had nothing for Langevin.While admittedly in need of experienced employees, why was it that Respondentimmediately employed the inexperienced St. Marie and yet on the very same dayfailed to employ the experienced Langevin whose services had been satisfactory tothe Respondent itself for some 15 months from February 24, 1959, to May 26, 1960,the day after she had testified on behalf of the General Counsel in an unfair laborpractice proceeding involving Respondent?--Was this strange employing of the inexperienced and the failing to hire the ex-perienced operator motivated by Respondent's resentment against Langevin's pro-union attitude which was known to the Respondent through the introduction of theprounion petition containing Langevin's signature thereon into evidence in the 1960proceeding and because she was known by Respodent, and particularly Pasell, tohave testified to matters against Respondent in that proceeding, matters whichPasell at least denied and, therefore, must have considered to have been untrue?Or was this difference in treatment occasioned, as Respondent contends, becauseRespondent considered Langevin to be a "fourth rate" operator on everything exceptthe pinking process of which Respondent claimed to have had very little in its 1961styles?At the instant hearing Dack testified that at the time of the March 1, 1961, inter-view he recognized the name of Isal Langevin as that of a former employee of Re-spondent but that, although he himself had testified on the same day on which Lan-gevin had testified at the prior hearing, May 25, he "do[es] not know what her[Langevin's] testimony was" at that hearing.If the purpose of Dack's rather inherently improbable claim of ignorance ofLangevin's testimony was to negate any inference that he refused to hire Langevinbecause of her testimony, this purpose was effectively destroyed by Dack's subse-quent claim that his decision not to hire Langevin did not become final until 2 weeksthereafter when he spoke about Langevin to Les Johnston of North Shore Manufac-turing Company who happened to be visiting Respondent's plant at that time onother business. In between those two events Dack had consulted with Pasell aboutthe employment of Langevin and there can be no question on this record that Pasellboth heard and knew the testimony of Langevinand resentedit.This resentment was10 "Heavy work" to Dack meant operations on the heavier fabrics like woolens as coin-pared to "light work" which was performed on lighter materials such as cottons.630849-62-vol. 134-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDstillobvious at the instant hearing, when, instead of answering the question put toher, Pasell voluntarily and emphatically denied the fact that any conversation tookplace between her and Langevin of the type testified to by Langevin.Hence,unlessthe final decision was made at the interview itself-which Dack himself denies-thenhis claim of ignorance becomes immaterial for any decision made thereafter wasmade in conjunction with Pasell who knew and resented the Langevin testimony.The facts in the instant case make it clear that the final decision not to rehireLangevin was taken immediately after Dack and Pasell had consulted following theLangevin interview at which time Dack made the notation on the Langevin applica-tion form "Not to hire-" and added reasons for that conclusion which admittedlywere false.This was a joint decision of Dack who claimed ignorance of the Langevintestimony and Pasell who knew and resented that testimony. It is thus quite clearthat the fact that Langevin had testified at the prior proceeding played its role in thedecision arrived at.On the other hand, Pasell testified that she was opposed to the reemployment ofLangevin because Langevin had been almost exclusively engaged in the pinking proc-ess during her prior employment with Respondent but that, as only 4 of Respondent's1961 styles required pinking as contrasted to 31 such styles previously, there waslittleor no pinking to be done in 1961 and because Langevin was a "fourth-rateoperator" on any operation other than pinking.Unfortunately for Pasell, admitted facts disproved her claims.These facts provedthat Langevin had been a satisfactory operator under Pasell's own supervision for aperiod of 15 months prior to the date on which she gave her testimony in the priorproceeding.Furthermore, according to the Respondent's own computations for aperiod selected by it when Langevin was supposedly exclusively engaged in workingon the pinking process, the facts show that 38 percent of Langevin's earnings for thatperiod were derived from operations other than pinking although it was further ad-mitted that Langevin in addition thereto did all the pinking work in the department.These are not the figures of a fourth-rate operator or one exclusively engaged inpinking.If Langevin had been as poor an operator as Pasell would have us believe,why did Pasell as her supervisor retain her as an operator for 15 months? Langevinhad been a satisfactory employee before she testified-but apparently not afterwards.Also the facts prove that there still was pinking to be done, albeit in smaller quan-tities than previously.Furthermore the only example Pasell was able to recall of Langevin's supposedlypoor workmanship occurred during Langevin's first month of employment as a newinexperienced operator, i.e., the bowling skirt job.The fact that Pasell was forcedto recall Langevin's very first job in order to criticize Langevin's workmanship wouldtend to turn this criticism into commendation of that workmanship.Obviously,therefore, the facts prove all of Respondent's explanations for failing to hire Lan-gevin to be specious.Accordingly, the Trial Examiner is convinced and must, therefore, find that theRespondent failed to employ Isal Langevin on March 1, 1961, because it resentedboth her known prounion attitude and her testimony against it given at the priorBoard proceeding in May 1960 in violation of Section 8(a)(1), (3), and (4)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It has been found that Respondent discriminated in the refusal to hire Isal Lan-gevin on March 1, 1961, because of her known prounion attitude and because shegave testimony against it in a proceeding arising out of charges filed by the Union,thereby violating Section 8(a)(1), (3), and (4) of the Act.Accordingly, it willbe recommended that Respondent be ordered to employ Langevin in the positionthat she would have occupied but for Respondent's discrimination against her, or toa substantially equivalent position, without prejudice to her seniority and other rightsand privileges.Itwill also be recommended that Respondent be ordered to makeLangevin whole for any loss of pay that she may have suffered because of the Re- MINNESOTA MANUFACTURING COMPANY, INC.131spondent's discrimination against her, by payment to her of a sum of money equalcrimination to the date of the offer of employment, less her net earnings.F.W.Woolworth Company,90 NLRB 289.Because of the nature of the unfair labor practices engaged in by Respondent, theTrial Examiner senses an attitude of opposition to the purposes of the Act in gen-eral, and hence the Trial Examiner deems it necessary to order that the Respondentcease and desist from in any manner infringing upon the rights guaranteed its em-ployees in Section 7 of the Act.CONCLUSIONS OF LAW1.By discriminating in regard to the hire of Isal Langevin on March 1, 1961,thereby discriminating in regard to her hire and tenure of employment, and discourag-ing union activities among its employees, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1), (3), and (4) ofthe Act.2.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, the Trial Examiner recommends that Minnesota Manu-facturing Company, Inc., Duluth, Minnesota, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalf of, International Ladies'Garment Workers' Union, AFL-CIO, or in any other labor organization, or the rightof its employeesto engagein any other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection by discriminating in regardto their hire or tenure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their rights to self-organization, to form, join, or assist InternationalLadies' Garment Workers' Union, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein other concerted activities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act:(a)Offer to Isal Langevin immediate employment in the position that she wouldhave occupied but for Respondent's discrimination against her, or to a substantiallyequivalent position, without prejudice to her seniority and other rights and privileges,and make her whole for any loss of earnings which she may have suffered as a resultof the discrimination against her on March 1, 1961, in the manner set forth under thesection of this Intermediate Report entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards,personnelrecords and reports, and all other records necessary to analyze theamount of backpay due under the terms of these Recommendations.(c)Post at its plant in Duluth, Minnesota, copies of the notice attached heretomarked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Eighteenth Region, shall, upon being duly signed by the Respondent'srepresentatives, be posted by it immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Eighteenth Region, in writing, within20 days from the date of receipt of this Intermediate Report, what steps have beentaken to comply with the foregoing recommendations. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner further recommends that,unlesswithin 20 days from thereceipt of this Intermediate Report, Respondent has notified the Regional Directorthat it will comply with the foregoing recommendations, the Board issue an Orderrequiring Respondent to take the aforesaid action.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examinerof the National Labor-Relations Board,and in order to effectuate the policiesof the LaborManagementRelationsAct, 1947, asamended, wehereby notifyour employees that:WE WILLNOT discriminate in regardto thehire or tenure of our employees,because they have filed charges or given testimony underthe National LaborRelationsAct, as amended.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exerciseof the rightto self-organization,to form,join,orassist InternationalLadies' Garment Workers' Union, AFL-CIO, or any otherlabororganization,to bargaincollectivelythrough representativesof their ownchoosing, and to engage in concerted activitiesfor thepurposes of collective bar-gaining orothermutual aid or protection,or to refrain from any and all suchactivity,except to the extentthat such right may beaffectedby an agreement:requiring membership in a labor organization as a condition of employment,.as authorized in Section 8(a) (3) of the Act, as amended.WE WILL offerIsal Langevin immediate and full employmentto thepositionshe would have had except for our discrimination against her,or a substantiallyequivalent position,withoutprejudice to her seniorityor other rights andprivileges,and will make her whole for any loss of pay she has suffered as aresult of the discrimination against her.All our employees are free to become,remain,or refrain from becoming membersof the International Ladies' GarmentWorkers'Union,AFL-CIO, or any other labororganization,except to the extentthatthis right may be affected by a lawful agree-ment,requiring membership in a labor organization as a condition of employment,,as authorized in Section 8(a) (3) ofthe Act,as modifiedby the Labor-ManagementReporting and DisclosureAct of 1959.MINNESOTA MANUFACTURINGCOMPANY, INC.,Employer.Dated--------------------By-------------------------------------------(Representative)(Title)This notice must remain postedfor 60 daysfrom the date hereof, and must not bealtered,defaced,or coveredby anyother material.Local 367, International Brotherhood of ElectricalWorkers,.AFL-CIOandStuart E. Pipher and Stanley R. MelvinandEaston Branch,Penn-Del-Jersey Chapter,National Electrical.Contractors Association.Cases Nos. 4-CB-632-1 and 4-CB--63?-2.November 14, 1961DECISION AND ORDEROn June 5, 1961, Trial Examiner C. W. Whittemore issued his In-termediateReport in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed in,its entirety, as set forth in the Intermediate Report attached hereto..134 NLRB No. 21.